DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.84(q) and (r) for including lead lines which are not attached to a structure or given an arrow to point to said structure. See, for example, “36” in Figure 2A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
	Claim 1 is objected to because at line 9, “a opposite” should read --an opposite--.
Claim 7 is objected to because at line 2, “20” should be deleted. Claim 7 is further objected to because at line 2, “edge groove” should read --the edge groove--.
Claim 11 is objected to because at line 2, “third distance (C)” should read --third distance, C,--. Claim 11 is further objected to because at line 4, “fourth distance (W)” should read --fourth distance, W--.
Claim 12 is objected to because at line 1, “(W)” should read --fourth distance, W,--.
Regarding the aforementioned objected to claims 11 and 12, Applicant is reminded that reference characters within parentheses have no effect on the scope of the claims as set forth in MPEP 608.01(m). Since the third and fourth distances are utilized in the expression set forth in claim 12, the reference characters C and W should not be placed within parentheses, as they are positively recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0079433 (Derelov).
Regarding claim 1, Derelov discloses a set of panels (see Figures 1-3 and annotated Figure 1 below) comprising a first panel (6) with a first main plane with a first main surface (16) and a second panel (4) with a second main plane with a second main surface (17), wherein the first main plane is essentially perpendicular to the second main plane in a locked position (see Figure 3), wherein the second panel comprises a third main surface (15) at a first distance (see annotated Figure 1 below) from the second main surface
wherein the first panel and the second panel comprise a locking device (60) for locking a first edge of the first panel to a second edge of the second panel (see, e.g., Figure 1B),
wherein the locking device comprises an edge groove (69) at the first edge of the first panel, said edge groove comprise a first groove surface (97) and an opposite second groove surface (95) and a first bottom surface (21)
wherein the locking device comprises a tongue groove (10) at the second main surface of the second panel,
wherein the second panel comprises a first edge surface (22) which is facing the first bottom surface in a locked position, the second panel further comprises a second edge surface (adjacent 96 in Figure 1B) extending between the tongue groove and the first edge surface,
wherein the edge groove comprises a tongue (30), which is configured to cooperate with the tongue groove in a locked position, for locking the first and the second edges in a first direction which is perpendicular to the first main plane (see annotated Figure 1 below),
wherein the first groove surface cooperates with the second main surface, at a first contact area (at 97) in a locked position and the second groove surface cooperate with the third main surface, at a second contact area (at 95), to lock the first and second panel in a second direction which is perpendicular to the second main plane (see annotated Figure 1 below)
wherein the first contact area is positioned, in a locked position, at a second distance from the second contact area (see annotated Figure 1 below)
wherein the second distance is greater than the first distance
wherein the edge groove at the intersection of the first and third main surfaces has an open space (at 69).

    PNG
    media_image1.png
    627
    962
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1B of Derelov
Regarding claim 2, Derelov discloses the second distance is the closest distance in a perpendicular direction to the first main plane between the first (at 97) and second (at 95) contact area (see annotated Figure 1 above).
Regarding claim 3, Derelov discloses the tongue (30) protrudes from the first groove surface (97).
Regarding claim 4, Derelov discloses the tongue (30) is a flexible tongue (see paragraph [0060], line 11).
Regarding claim 5, Derelov discloses the tongue (30) is arranged in an insertion groove (20).
Regarding claim 6, Derelov discloses the first (at 97) and second (at 95) contact area are positioned at a third distance in a perpendicular direction to the second main plane, wherein the first distance is greater than the third distance (see annotated Figure 1 above).
Regarding claim 7, Derelov discloses a part of the second panel (4), inserted in the edge groove (69), in locked position, is bent in a direction "B", towards the first groove surface (97; see paragraph [0021]).
Regarding claim 8, Derelov discloses the locking device (60) comprises a first space (at 62) in locked position, between the second edge surface (at 96 in Figure 1) and first groove surface (97).
Regarding claim 15, Derelov discloses the first (6) and/or the second (4) panel comprises a wood fiber based material, such as one or more of HDF, MDF, plywood, solid wood or particleboard, or a reinforced plastic board or a wood fiber composite board (see paragraph [0028]).
Regarding claim 16, Derelov discloses the first (6) and/or second (4) panel comprises a decorative layer (see paragraph [0029]).
Regarding claim 17, Derelov discloses the edge groove (69) extends along essentially the entire length of the first edge (see paragraph [0017]).
Regarding claim 18, Derelov discloses the second panel (4) comprises said tongue groove (10) in at least 2 of 4 edges (see Figure 5B).
Regarding claim 19, Derelov discloses the locking device (60) is configured to be unlocked by an angling motion of the panel (4, 6) relative the adjacent panel (6, 4), such that a third angle between the first and second main plane is increasing (see, e.g., Figure 1A).
Regarding claim 20, Derelov discloses the first groove surface (97) comprises an upper part (at 97) positioned above the tongue (30) and a second lower part (at 96) positioned below the tongue wherein the lower part is displaced relative the upper part such that a first space (at 62) may be obtained in the locked position between second edge surface (at 96) and the second lower part (see Figure 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Derelov in view of US 6,413,007 (Lambright).
Regarding claim 9, Derelov discloses the set of panels as claimed in claim 1, but does not expressly disclose the edge groove (69) comprises a second bottom surface at a greater depth than the first bottom surface (21).
Lambright teaches an edge groove (formed between 38 and 40 in Figure 3) comprises a second bottom surface (at 36 in Figure 3) at a greater depth than a first bottom surface (at 42 in Figure 3). Lambright teaches this structure allows a second panel (12) to be quickly and easily inserted into the edge groove of a first panel (14; see column 3, lines 1-5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of panels of Derelov, such that the edge groove comprises a second bottom surface at a greater depth than the first bottom surface, as taught in Lambright, in order to structure allow the second panel to be quickly and easily inserted into the edge groove of a first panel.
Regarding claim 10, the combination of Derelov and Lambright teaches the locking device (30 of Derelov) comprises a second space (formed between the bottom of second panel 12 and surface 36 in Figure 7 of Lambright) in locked position, between the first edge surface (22 of Derelov) and second bottom surface (at 36 in Figure 3 of Lambright).
Regarding claim 11, the combination of Derelov and Lambright teaches the first (at 97 of Derelov) and second (at 95 of Derelov) contact areas are positioned at a third distance, C, (see annotated Figure 1 above) in a perpendicular direction to the second main plane, and the second groove surface (95 of Derelov) and the first bottom surface (21 of Derelov) are positioned at a fourth distance, W, (width of 36 in Lambright) in a perpendicular direction to the second main plane (see Figure 1B of Derelov).
Regarding claim 12, the combination of Derelov and Lambright teaches set of panels as claimed in claim 11, but does not expressly disclose the fourth distance, W, is within the range of about 0.1xC to 0.9xC.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (e.g. third and fourth distances), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of panels of the combination of Derelov and Lambright such that the fourth distance, W, is within the range of about 0.1xC to 0.9xC as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the strength necessary for the intended use of the set of panels (i.e. thicker panels to hold more weight).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Derelov.
Regarding claim 13, Derelov discloses a first angle (see, e.g. Figure 1A) between the second groove surface (95) and the second main plane (parallel to second panel 4), in locked position, but does not expressly disclose the first angle is within the range of about 1-30°.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (e.g. an angle between the second groove surface and second main plane), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of panels of Derelov such that the first angle is within the range of about 1-30°, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the intended appearance of the set of panels.
Regarding claim 14, Derelov discloses a second angle (see, e.g., Figure 1A) between the first main surface (18) and the first groove surface (97), such that a first space (at 62) is obtained in a locked position between the second edge surface (at 96) and a lower part (96) of the first groove surface, but does not expressly disclose the second angle is within the range of about 70-89°.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (e.g. an angle between the first main surface and the first groove surface), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of panels of Derelov such that the second angle is within the range of about 70-89°, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the intended appearance of the set of panels.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
December 29, 2021